To compel respondent to deliver to the supervisor of said township a certified statement of the amount of drain taxes to be assessed upon said township at large for the year 1892, for the construction of a certain drain, and also a certified statement of the descriptions assessed for benefits, and the amount to be assessed upon each description.
Granted October 12, 1892, without costs.
The clerk answered that the special assessment roll was not filed with him on or before the last "Wednesday in September, and not until October 1st, the last day under the statute upon which he could make and deliver to the supervisor a certified statement of the amounts of the drain taxes to be assessed upon the township. Laws of 1889, Chap. 6, Secs 2 and 3.
Relator insisted that the provision requiring the roll to he filed on or before the last Wednesday in September, was directory only. Cooley on Taxation (Ed. 1876), pages 212-213; Smith vs. Crittenden, 16 M., 152.